04/13/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0091



                                    No. DA 20-0091


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

MARY DARLEAN WRIGHT,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 18, 2021, within which to prepare, serve, and file its response

brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 13 2021